Exhibit 10.52

HOUGHTON MIFFLIN HARCOURT COMPANY

2015 OMNIBUS INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE

Houghton Mifflin Harcourt Company (the “Company”) has previously established the
Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (the “Plan”) and,
pursuant thereto, the Company desires to grant to the Person identified on
Schedule I hereto (the “Grantee”) performance-based Restricted Stock Units
(“RSUs”) with respect to the Company’s common stock, $0.01 par value per share
(“Common Stock”), as of [            ], 2016 (the “Grant Date”), subject to the
terms and conditions set forth in this notice (“Award Notice”).

1. Award. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to the Grantee that number of RSUs as set forth on
Schedule I attached hereto (the “Award”). The Award shall be credited to a
separate book-entry account maintained for the Grantee on the books of the
Company. The Award shall vest and be settled in accordance with Section 2
hereof.

2. Terms and Conditions.

(a) The Award shall be one hundred percent (100%) unvested as of the Grant Date.
Except as otherwise provided in the Plan and this Award Notice, the Award shall
vest and become non-forfeitable on the later of (i) the third (3rd) anniversary
of the Grant Date (such date, the “Scheduled Vesting Date”, and such three-year
period from the Grant Date, the “Applicable Period”) and (ii) the date that the
Committee certifies the performance results as described on Schedule I attached
hereto (the “Performance Vesting Date”), provided that the Grantee remains in
continuous service with the Company or any of its Subsidiaries on the Scheduled
Vesting Date or the Performance Vesting Date, as applicable. The Grantee shall
be entitled to receive that number of RSUs (if any) equal to (x) the Performance
Leverage Factor (as defined on Schedule I) multiplied by (y) the Target RSUs (as
defined on Schedule I).

(b) Except as otherwise provided in this Section 2, in the event that the
Grantee’s continuous service is terminated by the Company or by the Grantee for
any reason (including for death or Disability), the Grantee shall forfeit the
unvested Award as of the Grantee’s termination date.

(c) In the event that the Grantee’s continuous service is terminated by the
Company due to the Grantee’s death or Disability (i) after the one-year
anniversary of the Grant Date but before the date that is six (6) months prior
to the expiration of the Performance Period (as defined on Schedule I), the
unvested Award shall immediately vest assuming that Target Achievement Level (as
defined on Schedule I) has been achieved, prorated to reflect the number of
months employed during the Applicable Period; or (ii) after the date that is six
(6) months prior to the expiration of the Performance Period, the unvested Award
shall vest on the Performance Vesting Date based on the Performance Leverage
Factor achieved for the full Performance Period, prorated to reflect the number
of months employed during the Applicable Period.



--------------------------------------------------------------------------------

(d) Except as otherwise provided in Section 2(e), in the event that the
Grantee’s continuous service is terminated by the Company without Cause after
the one-year anniversary of the Grant Date but prior to either the Scheduled
Vesting Date or the Performance Vesting Date, the unvested Award shall vest on
the Performance Vesting Date based on the Performance Leverage Factor achieved
for the full Performance Period, prorated to reflect the number of months the
Grantee was employed during the Applicable Period.

(e) Immediately prior to a Change in Control, the Target RSUs shall convert into
service-based RSUs and the Award shall vest on the Scheduled Vesting Date
(without regard to achievement of any of the performance metrics set forth on
Schedule I), provided that the Grantee remains in continuous service with the
Company or any of its Subsidiaries on the Scheduled Vesting Date.
Notwithstanding any provision herein to the contrary, (i) if the Committee has
made a provision for the substitution, assumption, exchange or other
continuation of the Award in connection with a Change in Control, then in the
event that the Grantee’s continuous service is terminated (A) by the Company due
to death or Disability following the occurrence of the Change in Control, then
Section 2(c) shall not apply and the unvested Award shall immediately fully
vest, but prorated to reflect the number of months employed during the
Applicable Period, or (B) by the Company other than for Cause, and other than
due to death or Disability, within one (1) year following the occurrence of the
Change in Control, the unvested Award shall become immediately fully vested; or
(ii) if the Committee has not made a provision for the substitution, assumption,
exchange or other continuation of the Award in connection with a Change in
Control, then the unvested Award shall become fully vested immediately prior to
the Change in Control.

(f) Within 30 days following the Scheduled Vesting Date or the Performance
Vesting Date, as applicable (or, if applicable, an earlier vesting date pursuant
to Section 2(c)(i) or Section 2(e) above) (such relevant date, the “Vesting
Date”), the Company shall settle the Award and shall therefore, subject to any
required tax withholding and the execution of any required documentation, (i)
issue and deliver to the Grantee one share of Common Stock for each earned and
vested RSU as determined hereunder (the “RSU Shares”) (and, upon such
settlement, the RSUs shall cease to be credited to the account) and (ii) enter
the Grantee’s name as a shareholder of record with respect to the RSU Shares on
the books of the Company. Alternatively, the Committee may, in its sole
discretion, elect to pay cash or part cash and part RSU Shares in lieu of
settling the vested RSUs solely in RSU Shares. If a cash payment is made in lieu
of delivering RSU Shares, the amount of such payment shall be equal to the Fair
Market Value of the RSU Shares (determined as of the Vesting Date) less an
amount equal to any federal, state, local and non-U.S. income and employment
taxes required to be withheld.

(g) Simultaneously with the settlement and delivery of RSU Shares as
contemplated by Section 2(f), the Grantee shall be entitled to receive an
additional amount (the “Dividend Equivalent Amount”) equal to the product of (i)
the cash amount of each per share dividend that was paid by the Company on
shares of its Common Stock (“Shares”) on any date that the Grantee’s RSUs
remained outstanding hereunder (or, in the case of a dividend payable in Shares
or other property, the per Share equivalent cash value of such dividend as
determined in good faith by the Committee) and (ii) the number of RSU Shares so
delivered (or, if the RSUs are not settled exclusively in Shares, the number of
RSU Shares that would have been delivered had they been settled exclusively in
Shares). The Dividend Equivalent Amount shall be payable in cash

 

2



--------------------------------------------------------------------------------

or, at the discretion of the Committee, in Shares with an equivalent Fair Market
Value on the date of payment. The Company shall establish a bookkeeping
methodology to account for the Dividend Equivalent Amount. The Dividend
Equivalent Amount shall not bear interest.

(h) The Company shall have the right to require prior to the issuance or
delivery of any Shares or the payment of any cash pursuant to the Award, payment
by the Grantee of any federal, state, local or other taxes that may be required
to be withheld or paid in connection with the Award. At the sole discretion of
the Committee, the Grantee may satisfy such withholding obligation (1) by
allowing the Company to withhold whole Shares that would otherwise be delivered
to the Grantee, having an aggregate Fair Market Value, determined as of the date
the obligation to withhold or pay, equal to the minimum withholding taxes
required in connection with the Award or by allowing the Company to withhold an
amount of cash that would otherwise be payable to the Grantee, in the amount
necessary to satisfy any such obligation; (2) by paying such obligation in cash;
(3) by delivering Shares or (4) by any combination of the foregoing (1) through
(3).

3. Non-Transferability. The Award is subject to the restrictions on
transferability set forth in Section 15(b) of the Plan. In addition, with
respect to any RSU Shares delivered upon settlement of the RSUs, the Grantee
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

4. Rights as Shareholder. The Grantee shall have no rights as shareholder with
respect to the Shares subject to the Award unless, until and to the extent that
(i) the Company shall have issued and delivered to the Grantee the RSU Shares
(via certificates or book entry notation) and (ii) the Grantee’s name shall have
been entered as a shareholder of record with respect to such RSU Shares on the
books of the Company.

5. Adjustments. The Award is subject to adjustment pursuant to Sections 12 and
13 of the Plan.

6. Applicable Securities Laws. Shares issued pursuant to the Award shall not be
sold or transferred unless either they first shall have been registered under
the Securities Act or, upon request by the Company, the Company first shall have
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act.

7. Notice. Every notice or other communication relating to this Award Notice
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.

8. Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

 

3



--------------------------------------------------------------------------------

9. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the
Grantee. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Notice, the Plan shall
govern and control. All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan.

10. Interpretation. Any dispute regarding the interpretation of this Award
Notice shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Grantee.

11. No Right to Continued Service. Nothing in this Award Notice shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any Subsidiary to terminate the Grantee’s service.

12. Severability. Every provision of this Award Notice is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Award Notice.

14. Section 409A. It is intended that the Award be exempt from or comply with
Section 409A of the Code and this Award Notice shall be interpreted consistent
therewith.

15. Clawback. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Shares are listed or quoted, or if so required pursuant to
a written policy adopted by the Company, this Award shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements.

16. Successors. The terms of this Award Notice shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

17. Entire Agreement. This Award Notice and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereof.

18. Counterparts. This Award Notice may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Award Notice to be executed by
its duly authorized representative and the Grantee has executed this Award
Notice, effective as of the Grant Date.

 

HOUGHTON MIFFLIN HARCOURT COMPANY By:  

 

Name:   Title:   GRANTEE  

 

Name:  



--------------------------------------------------------------------------------

[SCHEDULE I

Performance Leverage Factor

Except as may otherwise be provided herein, the RSUs shall vest as to the
performance conditions based on the achievement of specified levels of the
Performance Goals for the Performance Period, as set forth herein.

Target RSUs = [                ] shares of Common Stock.

 

(i) Billings Metric

The Performance Leverage Factor will be weighted one-half (1/2) based on the
achievement of cumulative Billings (as defined below) for the Company’s
[        ], [        ] and [        ] fiscal years (such three-fiscal-year
period, the “Performance Period”), as follows:

 

Achievement Level

   Billings Goal      Billings
Achievement
Percentage     Billings
Payout
Percentage1  

Maximum

   $ [             ]       [         ]%      [         ]% 

Target

   $ [             ]       [         ]%      [         ]% 

Threshold

   $ [             ]       [         ]%      [         ]% 

If the Billings Achievement Percentage for the Performance Period is greater
than Threshold Achievement Level and less than Target Achievement Level, or
greater than Target Achievement Level and less than Maximum Achievement Level,
then the Billings Achievement Percentage (and, in turn, the Billings Payout
Percentage) shall be determined based on linear interpolation between the
applicable Achievement Levels. If Billings Achievement Percentage for the
Performance Period is equal to or greater than the Maximum Achievement Level,
then the Billings Payout Percentage shall be capped at [        ]%.

For the avoidance of doubt, if the Billings Achievement Percentage achieved for
the Performance Period is less than Threshold Achievement Level, then the
Billings Achievement Percentage shall be zero.

“Billings” is measured by Net Sales in accordance with accounting principles
generally accepted in the United States adjusted for the change in deferred
revenue on the balance sheet during the period and for the impact of material
acquisitions and divestitures.

 

(ii) Total Shareholder Return Metric

The Performance Leverage Factor will be weighted one-half (1/2) based on the
Total Shareholder Return (“TSR”) (as defined below) for the Company as compared
and ranked



--------------------------------------------------------------------------------

against the TSR performance of each of the companies in the Peer Group (as
defined below) for the Performance Period (the “TSR Percentile Ranking”), as
follows:

 

Achievement Level

   TSR Percentile
Ranking      TSR
Payout
Percentage  

Maximum

     [             ]       [         ]% 

Stretch

     [             ]       [         ]% 

Target

     [             ]       [         ]% 

Threshold

     [             ]       [         ]% 

If the TSR Percentile Ranking achieved for the Performance Period is greater
than Threshold Achievement Level and less than Target Achievement Level, or
greater than Target Achievement Level and less than Stretch Achievement Level,
or greater than Stretch Achievement Level and less than Maximum Achievement
Level, then the TSR Payout Percentage shall be determined based on linear
interpolation between the applicable Achievement Levels. If the TSR Percentile
Ranking for the Performance Period is equal to or greater than the Maximum
Achievement Level, then the TSR Payout Percentage shall be capped at
[        ]%.

Notwithstanding the foregoing, if the Company’s TSR for the Performance Period
is negative, then the TSR Payout Percentage shall be capped at [        ]%. For
the avoidance of doubt, if the TSR Percentile Ranking achieved for the
Performance Period is less than Threshold Achievement Level, then the TSR Payout
Percentage shall be zero.

“Company Average Share Price” shall mean the average closing price of the Common
Stock (as reported on the principal stock exchange or automated quotation system
on which the Common Stock is traded or listed) for the twenty (20) consecutive
market trading days ending on and including the date of determination (adjusted,
as applicable, for stock splits, reorganizations, recapitalizations, or similar
corporate transactions during such period).

“Company Share Price Appreciation” shall mean the result (which may be negative)
obtained by subtracting the Company Average Share Price as of the last day of
the Performance Period from the Company Average Share Price on the day prior to
the first day of the Performance Period.

“Peer Group” shall mean the companies included in the Russell 2000 Small Cap
Market Index on the first day of the Performance Period; provided however, that,
any company included in the Russell 2000 Small Cap Market Index for less than
the entire Performance Period either due to an acquisition, a going private
transaction, or a merger where the surviving entity does not remain in the Peer
Group, shall be excluded from and not considered part of the Peer Group.

“Peer Group Company Average Share Price” shall mean, with respect to each
company in the Peer Group, the average closing price of the common stock of the
applicable Peer Group company (as reported on the principal stock exchange or
automated quotation system on which such common stock is traded or listed) for
the twenty (20) consecutive market trading days



--------------------------------------------------------------------------------

ending on and including the date of determination (adjusted, as applicable, for
stock splits, reorganizations, recapitalizations, or similar corporate
transactions during such period).

“Peer Group Company Share Price Appreciation” shall mean the result (which may
be negative) obtained by subtracting the Peer Group Company Average Share Price
as of the last day of the Performance Period from the Peer Group Company Average
Share Price on the day prior to the first day of the Performance Period.

“Total Shareholder Return” shall mean:

(1) as applied to the Company, the quotient (expressed as a percentage return,
which may be negative) obtained by dividing (A) by (B), where:

(A) is the sum of:

(i) the Company Share Price Appreciation, plus

(ii) dividends and distributions made or declared during the Performance Period
(it shall be assumed that such dividends or distributions are immediately
reinvested in Common Stock as of the dividend payment date by dividing such
dividends or distributions (or the fair market value of any non-cash dividends
or distributions as determined by the Committee) by the closing share price for
the Common Stock (as reported on the principal stock exchange or automated
quotation system on which the Common Stock is traded or listed) as of the
dividend payment date, and then converted back to a cash amount by dividing by
the closing share price of the Common Stock (as reported on the principal stock
exchange or automated quotation system on which the Common Stock is traded or
listed) as of the last day of the Performance Period); and

(B) is the Company Average Share Price as of day immediately prior to the first
day of the Performance Period; and

(2) as applied to each company in the Peer Group, the quotient (expressed as a
percentage return, which may be negative) obtained by dividing (A) by (B),
where:

(A) is the sum of:

(i) the applicable Peer Group Company Share Price Appreciation, plus

(ii) dividends and distributions made or declared during the Performance Period
(it shall be assumed that such dividends or distributions are immediately
reinvested in the common stock of the relevant Peer Group company as of the
dividend payment date by dividing such dividends or distributions (or the fair
market value of any non-cash dividends or distributions as determined by the
Committee) by the closing share price for such stock (as reported on the
principal stock exchange or automated quotation system on which such stock is
traded or listed) as of the dividend payment date, and then converted back to a
cash amount by dividing by the closing share price of the relevant stock (as
reported on the principal stock exchange or automated quotation system on which
such stock is traded or listed) as of the last day of the Performance Period);
and



--------------------------------------------------------------------------------

(B) is the applicable Peer Group Company Average Share Price as of day
immediately prior to the first day of the Performance Period; and

Performance Leverage Factor Calculation

The Performance Leverage Factor (expressed as a percentage) shall be determined
as the result of the sum of:

(Billings Payout Percentage * 50%) + (TSR Payout Percentage * 50%)]2

 

 

2  Form to be updated if different performance goals and metrics used for future
grants.